                                                                                                                                                           !,....,
.r-·
         I    •;-

       , "AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page 1 ofl   1-f
                                               UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                              JUDGMENT IN A CRIMINAL CASE
                                               V.                                     (For Offenses Committed On or After November 1, 1987)


                            Apolinar Valiente-Hernandez                               Case Number: 3:19-mj-23753

                                                                                      Kris J. Kraus
                                                                                      Defendant's Attorney


         REGISTRATION NO. 89002298
         THE DEFENDANT:
          ~ pleaded guilty to count(s) _l_o_f_C_o_m-"p_lfil_._nt_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             •      was found guilty to count( s)
                    after a plea of not guilty.
                    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                   Nature of Offense                                                           Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                  I
             D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             D Count(s)                                                               dismissed on the motion of the United States.
                             ------------------
                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:
                                         VTIME SERVED
                                        [1\_                                       • ________ days
             IZl    Assessment: $10 WAIVED          IZl Fine: WAIVED
             IZl    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the    defendant's possession at the time of arrest upon their deportation or removal.
             D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30. days
        of any change of naJDe, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                   Thursday, September 12, 2019
                                                                                   Date of Imposition of Sentence


        Received - - - - - - - - -
                         DUSM
                                                                                   HONORABLE RICHARD L. PUGLISI
                                                                                   UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                     3:19-mj-23753
